DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I (claims 1-7, and 9-17, drawn to an organic molecule, an optoelectronic device comprising the organic molecule, and a method to make the optoelectronic device) and Species A (an organic molecule comprising a first chemical moiety comprising a structure of Formula I and two second chemical moieties, wherein Z is at each occurrence independently from another selected from the group consisting of a direct bond), in the reply filed on 1/22/2021 is acknowledged. 

Information Disclosure Statement
The information disclosure statement filed 6/25/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
It appears that a copy of non-patent literature publication by Okinaka, K. et al. (no. 1 in the non-patent literature documents list), has not been submitted. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims “Ra, R3, and R4 is … selected from … a C1-C40 alkyl, which is optionally substituted with … R5, … , R5 is … selected from … a C1-C40 alkyl, which is optionally substituted with … R6, … R6 is … selected from … C1-C5 alkyl, C2-C5 alkenyl, C2-C5 alkynyl”. 
The limitation renders the claim indefinite. For some choices of the substitution groups, the instant claim is indefinite.
For instance, if the primary substituent, Ra is selected C40 alkyl (i.e. –C40H81), and the terminal carbon of the C40 alkyl group is substituted with a secondary substituent R5, a C40 alkyl, the resultant substituent becomes a C80 alkyl (i.e. –C80H161), wherein the carbon backbone chain length of the C80 alkyl exceeds the carbon number range of a C1-C40 alkyl that the Applicant initially set forth as the Ra group. 
It is unclear whether Ra, R3, or R4 can be allowed to be C80 alkyl. It is unclear how a C1-C40 alkyl includes a C41-C80
It is noted that a C80 alkyl is not known as a C40 alkyl substituted with a C40 alkyl (similarly as ethyl is not known as methyl-substituted methyl), but it is just a C80 alkyl which is not within the limitation of a substituted C1-C40 alkyl.
For the purpose of prosecution, the Examiner interprets the limitation to mean that Ra, R3, and R4 is … selected from … a C1-C40 alkyl, which is optionally substituted with the listed substituent groups R5 and further substituted by groups R6 of claim 1, provided that when the C1-C40 alkyl is substituted by additional alkyl, alkenyl, or alkynyl group, the longest carbon backbone chain length is same or less than 40.
Regarding claims 2-7 and 9-17, claims 2-7 and 9-17 are rejected due to the dependency from claim 1.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, Applicant claims “Rb is … selected from … a C1-C40 alkyl, which is optionally substituted with … R5”. In claim 1, Applicant claims “R5 is … selected from … a C1-C40 alkyl, which is optionally substituted with … R6, … R6 is … selected from … C1-C5 alkyl, C2-C5 alkenyl, C2-C5 alkynyl”
For the same reason applied to claim 1 above, the instant claim is indefinite.
For the purpose of prosecution, the Examiner interprets the limitation to mean that Rb is … selected from … a C1-C40 alkyl, which is optionally substituted with the listed substituent groups R5 and further substituted by groups R6 of claim 1, provided that when the C1-C40 alkyl is 

Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, Applicant claims “Rb is … selected from … a C1-C40 alkyl, which is optionally substituted with … R5”. In claim 1, Applicant claims “R5 is … selected from … a C1-C40 alkyl, which is optionally substituted with … R6, … R6 is … selected from … C1-C5 alkyl, C2-C5 alkenyl, C2-C5 alkynyl”
For the same reason applied to claim 1 above, the instant claim is indefinite.
For the purpose of prosecution, the Examiner interprets the limitation to mean that Rb is … selected from … a C1-C40 alkyl, which is optionally substituted with the listed substituent groups R5 and further substituted by groups R6 of claim 1, provided that when the C1-C40 alkyl is substituted by additional alkyl, alkenyl, or alkynyl group, the longest carbon backbone chain length is same or less than 40.
Regarding claim 7, claim 7 is rejected due to the dependency from claim 6.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, Applicant recites “Use of a molecule according to claim 1 as a luminescent emitter and/or as a host material and/or as an electron transport material and/or as a hole injection material and/or as a hole blocking material in an optoelectronic device”.
It is unclear whether this claim claims 1) product(s) or article(s) of a luminescent emitter and/or as a host material and/or as an electron transport material and/or as a hole injection material and/or as a hole blocking material in an optoelectronic device, or 2) a method to prepare the product(s) or article(s), rendering this claim indefinite.
An additional indefiniteness would be added, if this claim claims a method, because there is no specific step(s) involved in the process of this claim. See MPEP 2173.05(q).
For the purpose of prosecution, the examiner interprets this claim to mean that Applicant claims product(s) or article(s) of a luminescent emitter and/or as a host material and/or as an electron transport material and/or as a hole injection material and/or as a hole blocking material in an optoelectronic device, wherein the luminescent emitter and/or, the host material and/or, the electron transport material and/or, the hole injection material and/or, the hole blocking material comprises the molecule according to claim 1.
Regarding claim 10, claim 10 is rejected due to the dependency from claim 9.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, Applicant recites “Use according to claim 9, wherein the optoelectronic device is selected from the group consisting of: organic light-emitting diodes (OLEDS), … , and down-conversion elements”.
It is unclear whether this claim claims 1) product(s) or article(s) of an optoelectronic device, or 2) a method to prepare the optoelectronic device, rendering this claim indefinite.
An additional indefiniteness would be added, if this claim claims a method, because there is no specific step(s) involved in the process of this claim. See MPEP 2173.05(q).
For the purpose of prosecution, the examiner interprets this claim to mean that Applicant claims product(s) or article(s) of the optoelectronic device according to claim 9, wherein the optoelectronic device is selected from the group consisting of: organic light-emitting diodes (OLEDS), … , and down-conversion elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0126474 A1, hereafter Kim) in view of Swager et al. (US 2016/0285007 A1, hereafter Swager), Feldman et al. (US 2018/0294420 A1, hereafter Feldman), and Takeda et al. (US 2009/0072727 A1, hereafter Takeda ‘727).
Regarding claims 1-4 and 9-17, Kim discloses an organic molecule (“carbazole compound” in [008], [010]) used as the light emitting-layer material of an organic light-emitting diode ([008], [274]).
Kim exemplifies an organic light-emitting diode comprising a substrate (glass), an anode, a light-emitting layer (Compound 19 as a host and CIM02 as an emitter), and a cathode (Example 1 in [345]-[347]).
Kim discloses that the light-emitting layer of the organic light-emitting diode is formed by vacuum evaporation method (“transferred to a vacuum depositing device” in [345], “Compound 19 … were co-deposited” in [347]).
The organic molecule of Kim has a general structure represented by Formula 1 ([057]), as shown below.

    PNG
    media_image1.png
    363
    636
    media_image1.png
    Greyscale

wherein X1 through X19 can be each C(R1) through C(R19), respectively ([059], [086]-[087]); R42 can be Formula 2A(1) ([057], [088]-[090]); R41 and R43 can be hydrogen ([088]-[090]); R1 to R8, R11 to R19, and R21 can be each independently hydrogen, a cyano group, or a C1-C20 alkyl group substituted by –F ([065]-[067]).
Kim discloses Formula 2A-4 as an exemplary structure of the Formula 2A(1) ([207]).
Kim further exemplifies an organic molecule, Compound 19 ([214]). 

    PNG
    media_image2.png
    384
    602
    media_image2.png
    Greyscale

The Compound 19 of Kim does not have a trifluoromethyl group at the ortho-position of the phenyl group (marked by an arrow in the figure above); however, Kim does teach that R21 can be a cyano group or a trifluoromethyl group (“C1-C20 alkyl group … substituted with –F” in [065]-[067]).
Furthermore, Kim teaches that two cyano groups can be substituted at the ortho-position of the phenyl group as exemplified in Formula 2A-4. 
It is known in the art that both cyano and trifluoromethyl groups are an electron withdrawing group ([039]) used in a light-emitting layer material of an organic light-emitting diode ([026]); example compounds in Fig. 2C-2E), as evidenced by Swager.
Furthermore, Feldman evidences that a trifluoromethyl group is a known substitute of a cyano group in carbazole-based organic compounds (claim 8), and the compound comprising the cyano and trifluoromethyl groups are used as the light emitting-layer material (host) of an organic light-emitting diode (claims 9 and 10).

    PNG
    media_image3.png
    344
    650
    media_image3.png
    Greyscale

Kim, Swager, and Feldman are analogous in the field of organic light-emitting layer materials of organic light-emitting diodes.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 19 of Kim by substituting the hydrogen atom at the ortho-position (marked by an arrow in the figure of Kim’s Compound 19) with a trifluoromethyl group, as taught by Kim as evidenced by Swager and Feldman.
The trifluoromethyl group is within the list of allowed substituent group R21 of the Formula 2A(1) of Kim ([065]-[067]). Kim teaches that two ortho-positions of the phenyl can be substituted by electron withdrawing group (a cyano group), as exemplified by Formula 2A-4 of Kim. Swager and Feldman teaches a trifluoromethyl group is a known substitute and used alternatively with a cyano group of the light-emitting layer material of an organic light-emitting device. Therefore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of a cyano group with a known substitute of trifluoromethyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the 
The resultant compound has following structure.

    PNG
    media_image4.png
    331
    805
    media_image4.png
    Greyscale

The modification also provides an organic light-emitting diode comprising a substrate, an anode, a light-emitting layer (Compound modified by Kim as evidenced by Swager and Feldman, and Compound CIM02 of Kim as a host and Compound CIM02 of Kim as an emitter), and a cathode, wherein the light-emitting layer is formed by vacuum evaporation method.
The compound modified by Kim as evidenced by Swager and Feldman does not have exactly one substituent selected from the group consisting of W, X, and Y being CN or CF3; however, Kim does teach that R19 (corresponds to the variable W of Applicant’s Formula I) can be substituted by a cyano group ([065]-[066]).
Takeda ‘727 discloses a carbazole-based organic molecule (Formula (I) in [014] and example Compound 1-37 in [099]) used as a light-emitting layer material of an organic light-emitting diode (Abstract).
Takeda ‘727 teaches that substituting a cyano group at the phenylene bridge group and in-between two carbon atoms each of which bonds to a carbazolyl group provides higher quantum efficiency and lower driving voltage of the organic light-emitting diode when it was 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Kim as evidenced by Swager and Feldman by substituting the hydrogen atom at the substitution position W of Applicant’s Formula I with a cyano group, as taught by Takeda ‘727.
The motivation of doing so would provide higher quantum efficiency and lower driving voltage of the organic light-emitting diode when it was used in the light-emitting layer material, as taught by Takeda ‘727.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). A cyano group is one of allowed substituent groups at the position R19 of Formula 1 of Kim. Therefore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting diode.
The resultant compound has following structure.

    PNG
    media_image5.png
    327
    788
    media_image5.png
    Greyscale

The modification also provides an organic light-emitting diode comprising a substrate, an anode, a light-emitting layer (Compound of Kim as modified by Takeda ‘727 as evidenced by Swager and Feldman as a host, and Compound CIM02 of Kim as an emitter), and a cathode, wherein the light-emitting layer is formed by vacuum evaporation method.
The compound of Kim as modified by Takeda ‘727 as evidenced by Swager and Feldman has identical structure as Applicant’s Formula 1, wherein T and Y are each hydrogen; V and X are each Formula II; W is CN; and R1 and R2 are each hydrogen; Z is a direct bond; and Ra is hydrogen; exactly one substituent selected from the group consisting of W, X, and Y is CN or CF3 (W is CN); and exactly two substituents selected from the group consisting of T, V, W, X, and Y (V and X) represent the binding sites of a single bond linking the first chemical moiety and one of two second chemical moieties, meeting all the limitations of claim 1.
The compound of Kim as modified by Takeda ‘727 as evidenced by Swager and Feldman, wherein R1 and R2 are each hydrogen, meeting all the limitations of claim 2.
The compound of Kim as modified by Takeda ‘727 as evidenced by Swager and Feldman, wherein W is CN, meeting all the limitations of claim 3.
The compound of Kim as modified by Takeda ‘727 as evidenced by Swager and Feldman, wherein the two second chemical moieties is Formula IIa of claim 4, wherein Ra is hydrogen, meeting all the limitations of claim 4.
The organic light-emitting diode of Kim as modified by Takeda ‘727 as evidenced by Swager and Feldman comprises a substrate, an anode, a light-emitting layer (Compound of Kim as modified by Takeda ‘727 as evidenced by Swager and Feldman as a host, and Compound CIM02 of Kim as an emitter), and a cathode, wherein the light-emitting layer is formed by vacuum evaporation method.
The organic light-emitting diode is equated with optoelectronic device because it is operated by electron to emit light.
The optoelectronic device (organic light-emitting diode) of Kim as modified by Takeda ‘727 as evidenced by Swager and Feldman comprises a substrate, an anode, a light-emitting layer (Compound of Kim as modified by Takeda ‘727 as evidenced by Swager and Feldman as a host, and Compound CIM02 of Kim as an emitter), and a cathode, wherein the light-emitting layer is formed by vacuum evaporation method, meeting all the limitations of claims 9-10 and 12-14.
The optoelectronic device (organic light-emitting diode) of Kim as modified by Takeda ‘727 as evidenced by Swager and Feldman, wherein the light-emitting layer is equated with a composition comprising (a) the compound of Kim as modified by Takeda ‘727 as evidenced by Swager and Feldman in the form of a host, and (b) one emitter (Compound CIM02 of Kim) which differ from the compound of Kim as modified by Takeda ‘727 as evidenced by Swager and Feldman, and the composition is processed by vacuum evaporation method, meeting all the limitations of claims 11 and 15-17.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0126474 A1) in view of Swager et al. (US 2016/0285007 A1), Feldman et al. (US 2018/0294420 A1), and Takeda et al. (US 2009/0072727 A1) as applied to claims 1-4 and 9-17 above, further in view of Takeda et al. (JP 2008/109103, machine translated English document is referred to, hereafter Takeda ‘103).
Regarding claim 5
The compound does not have substituent Rb at the carbazole groups; however, Kim does teach R3, R7, R13, and R17 (equivalent to Rb of Applicant’s Formula IIb) can be a C1-C20 alkyl group ([065]-[066]).
Takeda ‘103 discloses carbazole-based compound used as a light-emitting material of an organic light-emitting diode (Formula (I) in [007]).
Takeda teaches that an organic light-emitting diode comprising a t-butyl substituted carbazole-based compound (TC-2) provides higher luminous efficiency and brightness halftime compared to a diode device comprising unsubstituted carbazole-based compound (TC-1) (device structure in [148]-[151], compound structures in [161]; device performance comparison in  [165]).
  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified compound of Kim as modified by Takeda ‘727 as evidenced by Swager and Feldman by substituting the hydrogen atom at the substitution position Rb of Applicant’s Formula IIb with a t-butyl group, as taught by Takeda ‘103.
The motivation of doing so would provide higher luminous efficiency and brightness halftime of the organic light-emitting diode when it was used in the light-emitting layer material, as taught by Takeda ‘103.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). A t-butyl group is one of allowed substituent groups at the positions R3, R7, R13, and R17 (equivalent to Rb of Applicant’s Formula IIb) of Formula 1 of Kim. Therefore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker 
The resultant compound has following structure.

    PNG
    media_image6.png
    302
    900
    media_image6.png
    Greyscale

The compound of Kim as modified by Takeda ‘727 and Takeda ‘103 as evidenced by Swager and Feldman, wherein the two second chemical moieties have identical structure of Applicant’s Formula IIb, wherein Rb is a C1-C40-alkyl (t-Bu), meeting all the limitations of claim 5.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0126474 A1) in view of Swager et al. (US 2016/0285007 A1), Feldman et al. (US 2018/0294420 A1), and Takeda et al. (US 2009/0072727 A1) as applied to claims 1-4 and 9-17 above, further in view of Kinoshita (US 2010/0171418 A1, hereafter Kinoshita).
Regarding claims 6-7, the compound of Kim as modified by Takeda ‘727 as evidenced by Swager and Feldman reads on all the features of claim 1-4 as outlined above.
The compound does not have substituent Rb at the carbazole groups; however, Kim does teach R3 and R13 (equivalent to Rb of Applicant’s Formula IIc) can be a C1-C20
Kinoshita discloses carbazole-based compound used as a light-emitting material of an organic light-emitting diode (Formula (I) in [022], [026]).
Takeda teaches that an organic light-emitting diode comprising a light emitting layer, wherein the light emitting layer comprises a carbazole-based compound which is substituted by t-butyl group at the 3-position of the carbazole group (equivalent to Rb of Applicant’s Formula IIc) provides increased durability ([029]; compare durability of device C1-1 versus device I-1 in Table 5 and device C26-1 versus mCP in Table 29; see compounds in [385] and [439]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified compound of Kim as modified by Takeda ‘727 as evidenced by Swager and Feldman by substituting the hydrogen atom at the substitution position Rb of Applicant’s Formula IIc with a t-butyl group, as taught by Kinoshita.
The motivation of doing so would provide higher durability of the organic light-emitting diode when it was used in the light-emitting layer material, as taught by Kinoshita.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). A t-butyl group is one of allowed substituent groups at the positions R3 and R13 (equivalent to Rb of Applicant’s Formula IIc) of Formula 1 of Kim. Therefore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting diode.
The resultant compound has following structure.

    PNG
    media_image7.png
    332
    810
    media_image7.png
    Greyscale

The compound of Kim as modified by Takeda ‘727 and Kinoshita as evidenced by Swager and Feldman, wherein the two second chemical moieties have identical structure of Applicant’s Formula IIc, wherein Rb is a C1-C40-alkyl (t-Bu), meeting all the limitations of claims 6-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786